Case 6:18-mc-00014-GAP-DCI Document 47 Filed 11/22/18 Page 1 of 1 PageID 432



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

In Re: ADA Cases                                      Case No.: 6:18-MC-14-Orl-31DCI



                           NOTICE BY THOMAS B. BACON AND
                                THOMAS B. BACON, P.A.


       Thomas B. Bacon, individually and on behalf of Thomas B. Bacon, P.A., hereby Notify

this Court that on November 21, 2018, Judge Irick issued two orders denying motions filed for

failure to comply with Local Rule 3.01 in the case of Kennedy v. BG’s Group, Inc., 6:17-cv-661-

JA-DCI, at DE 38 and 39.

       The undersigned submits that this motions were filed by Philip Cullen without informing

the undersigned that he would be doing so.

                                                             Respectfully Submitted,

                                                             By: /s/ Thomas B. Bacon

                                                             Thomas B. Bacon
                                                             Thomas B. Bacon, P.A.
                                                             644 N. Mc Donald Street
                                                             Mt. Dora, FL 32727
                                                             Tbb@thomasbaconlaw.com
                                                             FBN: 139262

                                        Certificate of Service
        I hereby certify that a true and correct copy of the foregoing was served on all counsel of
record this 22nd day of November, 2018.
                                                                By: /s/ Thomas B. Bacon




                                                 1
